Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.835 Filed 03/23/21 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                      Case No. 14-20031
                                                      HON. DENISE PAGE HOOD
v.

ROBERT JOHN BULMER,

     Defendant.
___________________________________________/

                ORDER DENYING DEFENDANT’S MOTION
               FOR COMPASSIONATE RELEASE [ECF No. 39]

I.    Introduction

      On January 18, 2021, Defendant filed a Motion for Compassionate Release (the

“Motion”) [ECF No. 39], requesting that the Court: (1) reduce his sentence to time-

served; (2) order his early release from prison; (3) convert the unserved balance of his

sentence to home confinement; and (4) allow him to quarantine at home rather than

at FCI Elkton. Defendant asserts that he has medical conditions that render him

particularly susceptible to severe complications from COVID-19. The Motion has

been fully briefed. For the reasons that follow, the Court denies the Motion.

II.   Background

      According to the United States Probation Department, Defendant has a sexual

interest in children and a pedophilia diagnosis. (Presentence Investigation Report
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.836 Filed 03/23/21 Page 2 of 13




(“PSR”) ¶72.) On a Facebook page, prior to his arrest in this case, Defendant

identified his interests as incest, incest family, and father-daughter incest. (PSR ¶ 24.)

At least three times, he posted a message on Craigslist seeking a mother who would

permit him to engage in sexual acts with her daughter. (PSR ¶ 27.) In one of his

advertisements, he sought “a single mommy with a daughter 11 to 15 that would let

me date her and you at the same time.” (PSR ¶ 20.) An undercover officer responded

to Defendant and posed as the mother of a 13 year-old girl. Defendant told the officer

what sex acts he wanted to engage in with the child, and they agreed to meet.

      Defendant was arrested when he arrived at the location he and the undercover

officer had agreed upon. Defendant admitted that he had come to the location to meet

a mother and her 13 year-old daughter for sex. (PSR ¶ 27.) He stated that he had a

laptop at his residence that he used to view child pornography. He also admitted that

the advertisement he posted on Craigslist on December 9, 2013 was the third

advertisement that he had created seeking a mother/daughter incest relationship. A

search of Defendant’s electronic devices recovered 176 images and two videos of

child pornography. (PSR ¶ 28.) His child pornography collection included depictions

of prepubescent children engaged in sex acts with adults, bondage and other

depictions of violence, and a subsequent search of his electronic devices recovered

child pornography. (PSR ¶ 28.)


                                            2
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.837 Filed 03/23/21 Page 3 of 13




      Defendant has been detained since January 9, 2014, after a criminal complaint

charged him with violating 18 U.S.C. § 2442(b). Defendant ultimately was charged

in a three-count superseding indictment for violating 18 U.S.C. § 2422(b), 18 U.S.C.

§ 2252A(a)(2), and 18 U.S.C. § 2252A(a)(5)(B). On July 21, 2015, he pleaded guilty

to two counts pursuant to a Rule 11 agreement (Count One – enticement of a minor,

in violation of 18 U.S.C. § 2422(b), and Count Two – receipt of child pornography,

in violation of U.S.C. § 2252A(a)(2)). Count One carried a mandatory minimum

sentence of at least 120 months.

      On November 19, 2015, this Court sentenced Defendant to an incarceration

term of 135 months, with both counts to run concurrently, and a supervised release for

a term of five years on each count. The Court recommended that Defendant

participate in the Bureau of Prison’s (“BOP”) drug treatment and sex offender

treatment programs.     Defendant has served more than seven years in prison.

Defendant’s current release date is September 8, 2023, with good time credit. Based

on that date, Defendant has served approximately 73% of his sentence.

      Defendant is now 36 years old. Defendant’s PSR from 2015 noted his 2013

diagnosis of a rare form of Crohn’s disease, a condition that resulted in multiple

hospitalizations of five or more days and multiple prescriptions during that year. PSR

¶ 68. He suffered from constant stomach pain with organic digestive inflammatory


                                          3
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.838 Filed 03/23/21 Page 4 of 13




bowel issues. PSR ¶ 68. BOP medical records reflect that Defendant’s Crohn’s

disease is severe, that he has needed hospitalization, and that he has a history of

receiving medications to treat it.

       The PSR listed Defendant’s height and weight, respectively, as 5’11” and 230

pounds. PSR ¶ 68. Defendant states that, based on his last measured weight by the

BOP on December 14, 2020 was 301 pounds and his BMI was 41.8. Those figures

put him in the category of morbidly obese. Defendant reports that his BMI has been

above 40 since at least 2018.

       Defendant is housed at FCI Elkton, where nine prisoners have died of COVID-

19 and approximately 63% of that prison’s population had contracted COVID-19 at

one point in July 2020. It is undisputed that Defendant exhausted his administrative

remedies, as he requested – and the FCI Elkton warden denied his request for –

compassionate release.

III.   Analysis

       A court may reduce a term of imprisonment if it determines “extraordinary and

compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). A court

also must weigh the sentencing factors set forth in 18 U.S.C. § 3553(a) and determine

if a sentence reduction “is consistent with applicable policy statements issued by the

Sentencing Commission.” Id.          Although this Court and many others previously


                                            4
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.839 Filed 03/23/21 Page 5 of 13




believed that U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n

2018) constituted the “applicable policy statement[]” with which courts must comply

under 18 U.S.C. § 3582(c)(1)(A), the Sixth Circuit recently established that Section

1B1.13 is not applicable, nor is it to be considered by the Court, when determining

whether there are extraordinary and compelling reasons warranting a reduction in

sentence. See, e.g., United States v. Hampton, No. 20-3649 (6th Cir. Jan. 19, 2021);

see also United States v. Elias, No. 20-3654 (6th Cir. Jan. 6, 2021); United States v.

Jones, 980 F.3d 1098 (6th Cir. 2020).

      “Extraordinary” is defined as “exceptional to a very marked extent.” Webster’s

Third International Dictionary, Unabridged (2020). “Compelling” is defined as

“tending to convince or convert by or as if by forcefulness of evidence.” Id. A court

in the Eastern District of Michigan has described the requirements of “‘extraordinary’

as beyond what is usual, customary, regular, or common,” and “‘compelling reason’

as one so great that irreprovable harm or injustice would result if the relief is not

granted.” See United States v. Sapp, Case No. 14-20520, 2020 WL 515935, at *3

(E.D. Mich. Jan. 31, 2020) (citations removed). And, as the Tenth Circuit recently

explained, a district court “lack[s] jurisdiction” to grant compassionate release when

a defendant’s circumstances do not fall within those categories. United States v.

Saldana, 807 F. App’x 816, 820-21 (10th Cir. 2020).


                                          5
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.840 Filed 03/23/21 Page 6 of 13




         The Government agrees that Defendant’s circumstances—including his

heightened risk for severe complications from Covid-19 based on obesity—may

qualify as an “extraordinary” reason for release. It does not address Defendant’s

Crohn’s disease. The Government claims that risk of infection to which Defendant

is subject at Elkton FCI is not compelling when considered in conjunction with the

basis for his incarceration. The Government focuses on Defendant’s underlying

criminal activity, his failure to participate in sex offender and drug treatment, the fact

that Defendant has at least two and one-half years left on his sentence (if he receives

full good-time credit), and its contention that Defendant is dangerous.

         The Government cites two cases in support of its contention that Defendant’s

circumstances are not compelling. See United States v. McGowan, No. 20-1617, 2020

WL 3867515, at *2 (6th Cir. July 8, 2020); United States v. Bothra, No. 20-1364,

2020 WL 2611545, at *2 (6th Cir. May 21, 2020). The Government asserts the Court

is to consider: (1) the “original grounds” for the defendant’s incarceration; (2) the

“specificity” of his “stated Covid-19 concerns;” (3) the extent to which the proposed

release plan would “mitigate or exacerbate” his risk from Covid-19; and (4) the risk

from Covid-19 that his release would pose to others. McGowan, 2020 WL 3867515,

at *2.

         The Government argues that Defendant’s “original grounds” for his conviction


                                            6
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.841 Filed 03/23/21 Page 7 of 13




were both online enticement of a child and receipt of child pornography. McGowan,

2020 WL 3867515, at *2.            The Government also notes that, unlike the pretrial

defendant in Bothra,1 Defendant has been convicted of his offense, not just accused

of it. For that reason, the Government contends that the justice system’s “essential”

interest in finality weighs far stronger against Defendant’s release than it did the

defendant’s release in Bothra. Teague v. Lane, 489 U.S. 288, 309 (1989).

       The parties disagree about the risk of contracting Covid-19 at Elkton FCI.

Defendant points to how bad the virus has spread at the facility and other BOP

facilities, whereas the Government notes that there were only five inmates with Covid-

19 infections as of February 1, 2021. As of February 11, 2021, there were zero

positive    inmates      –   but    30    positive     staff    –   at   Elkton      FCI.    See

https://www.bop.gov/coronavirus/. The Court is not persuaded that, despite the best

efforts by BOP, Elkton FCI is a facility in which conditions are sure to be free of

Covid-19 infections or outbreaks to which inmates are susceptible.

       Between Defendant’s obesity and Crohn’s disease, in conjunction with the

Covid-19 pandemic, the Court finds that Defendant has demonstrated extraordinary


       1
          The Government argues that, in Bothra, the defendant was in his 70s and “had health
issues rendering him more vulnerable to contracting [Covid-19].” 2020 WL 2611545, at *2. But,
the court found that he was a flight risk, had orchestrated a large and complex fraud scheme, and
was detained at a facility that had very few cases of Covid-19. Id. The Sixth Circuit thus held
that his circumstances did not present a “compelling” reason for release pending trial. Id.

                                                7
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.842 Filed 03/23/21 Page 8 of 13




and compelling reasons for compassionate release.

      Even though Defendant has shown extraordinary and compelling reasons for

his release, the Court concludes that a consideration of the § 3553(a) factors requires

denial of the compassionate release he seeks. Defendant concedes that his offense was

serious, but he asserts that he committed a nonviolent offense from which others

would be protected if he were released on home confinement. Defendant cites

numerous cases where persons convicted of child pornography offenses were released

based on compassionate release motions. See ECF 39, PageID.186-88. Defendant

argues that:

      In fashioning release conditions, these courts have taken into
      consideration and mitigated concerns about dangerousness or risk to the
      community. Courts and probation officers are capable and in-fact
      implementing supervision of defendants convicted of child pornography
      defendants with COVID-19 risk factors that not only allow for
      rehabilitation in a community setting at home but also securing
      defendants from further health risks.

ECF No. 39, PageID.188.

      Defendant submits that he has a good disciplinary record, with no incidents

since he was sentenced. He states that the absence of sex offender and drug treatment

during his incarceration is not for lack of desire. He suggests the absence of such

treatment is due to where the BOP has housed him and the lack of programming

during the COVID-19 pandemic. He acknowledges and represents that he would be


                                          8
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.843 Filed 03/23/21 Page 9 of 13




subject to conditions of release, including being barred from connecting to the

Internet. He states that completing the term of his incarceration under home

confinement, plus the five years of supervised release, will ensure his compliance,

rehabilitation, and community adjustment. Defendant also asks that the Court waive

the 14-day quarantine before release from Elkton FCI and impose that period of

quarantine at “home.”

      Defendant represents that, if he is released, he intends to live with his

grandmother, Jeanette Owens, and his mother, Shannon Bulmer. Defendant’s counsel

states that he has confirmed that: (1) Ms. Owens’ and Mrs. Bulmer’s home is located

on Avondale Street, Westland, Michigan 48186; (2) Defendant will have a room to

self-quarantine for the recommended fourteen days and live in if he is released and (3)

Mrs. Bulmer stressed to counsel that she will ensure that Defendant “get[s] back on

his feet.” ECF No. 39, PageID.189-90 (citing Exhibits G and H). Defendant’s father

died while Defendant has been in custody on this case, PSR ¶ 69, so Defendant would

physically assist Mrs. Bulmer in the care of Ms. Owens, as needed. Ms. Owens

reportedly would financially care for Defendant, although Defendant states that he

would try to renew his Commercial Driver License he obtained in 2007, if permitted

by the Court.

      The Government argues, and the Court agrees, that the factors in 18 U.S.C. §

3553(a) weigh strongly against granting Defendant a compassionate release. The


                                          9
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.844 Filed 03/23/21 Page 10 of 13




Government contends that Defendant’s actions were even more egregious than the

average child pornography offender. The typical child pornography defendant who

appears before the Court typically faces charges of possession and/or distribution of

child pornography, although some such persons also are charged with the manufacture

of child pornography. Defendant, however, not only possessed child pornography

involving depictions of children engaged in sex acts with adults, he also possessed

such images involving violence. And, even more significantly for purposes of

considering his release, Defendant (1) sought out the mother of a minor daughter; (2)

communicated with that mother extensively about the ways in which Defendant

wanted to engage in sexual acts with (i.e., sexually abuse) the child; and (3) then

arranged to meet the woman and her 13 year-old for the purpose of engaging in sexual

acts. This attempt was at least the third time he had attempted to set up a meeting with

a mother with a minor daughter for the purpose of engaging in sexual acts with both

of them.

      The preceding paragraph reflects, in part, Defendant as he appeared before the

Court for sentencing. Unfortunately, it seemingly reflects Defendant as he is now.

Despite more than seven years of incarceration for the conduct described in the

superseding indictment, the PSR, and above, Defendant has not received sex offender

treatment (nor drug treatment), as recommended by Court. Although Defendant

contends that he has not had the opportunity to access sex offender treatment due to


                                          10
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.845 Filed 03/23/21 Page 11 of 13




where he was housed and the Covid-19 pandemic, BOP records indicate those are not

the only reasons. Since Defendant has been at Elkton FCI, he declined to participate

in sex offender treatment or drug treatment programs. He told BOP psychology staff

that he was not interested in those programs. (ECF No. 47, PageID.811 (January 10,

2020, Elkton FCI: “The inmate met with the DAPC today and, prior to beginning an

RDAP Diagnostic Interview, indicated that he had no interest in participating in

RDAP at this time. He was encouraged to rethink his decision and instructed how to

re-apply if he becomes interested in the future.”); PageID.813 (May 30, 2019, Elkton

FCI: Non-Residential Sex Offender Treatment Program “was explained to the inmate,

but he declined to participate in the program.”). To date, despite his pedophilia

diagnosis, Defendant has not participated in any sex offender treatment or drug

treatment, and he is not on a waitlist for either program.

      The Government contends that Defendant’s risk to the public “has almost

certainly increased” since his sentencing. It maintains that the pandemic has caused

a shift in how children attend school and interact with the world, as many of their

activities have been moved online. As a result, “sexual exploitation offenses [have

been] on the rise.” McGowan, 2020 WL 3867515, at *4; see also Olivia Solon, Child

sexual abuse images and online exploitation surge during pandemic, NBC News,

April 23, 2020; Sarah Needleman, As children spend more time online, predators

follow, Wall Street Journal, May 31, 2020 (subscription required but available on


                                          11
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.846 Filed 03/23/21 Page 12 of 13




Lexis). Although the Court cannot conclude that Defendant’s risk to the public has

increased since his sentencing, the Court certainly finds no evidence that Defendant

is less of a danger to the public now than he was at sentencing.

      For the reasons set forth above, the Court does not find persuasive Defendant’s

arguments that home confinement will enable him to get sex offender and drug

treatment via telehealth, preclude him from internet usage for many years, and/or

sufficiently protect the community. When evaluating Defendant’s motion and

considering the Section 3553(a) factors, the Court concludes that Defendant has failed

to establish that those factors support or warrant a reduction in his sentence.18 U.S.C.

§ 3582(c)(1)(A)(i). The Court notes, in particular, the nature and circumstances of the

offenses charged. The Court finds that the offenses were very serious, that Defendant

did pose a risk of danger to the community, and that Defendant continues to pose a

risk of danger to the community if he is released early. The Court holds that the

imposed sentence of 135 months was reasonable and should not be reduced, and

Defendant has not convinced the Court that the balance of his sentence should be

served under home confinement.

      For those reasons, the Court denies Defendant a compassionate release due to

the COVID-19 pandemic.

IV.   Conclusion

      Accordingly,


                                          12
Case 2:14-cr-20031-DPH-DRG ECF No. 51, PageID.847 Filed 03/23/21 Page 13 of 13




      IT IS ORDERED that Defendant’s Motion for Compassionate Release [ECF

No. 39] is DENIED.

      IT IS ORDERED.

                                    s/Denise Page Hood
                                    DENISE PAGE HOOD
Dated: March 23, 2021               UNITED STATES DISTRICT JUDGE




                                      13
